DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 08/20/2021.  Claims 1-20 are presented for examination.

Response to Arguments
2.    Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 08/20/2021, with respect to the 35 USC 103 and 112(b) rejections of claims 1-20 have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedy the previous issues.

Allowable Subject Matter
3.    Claims 1-20, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Zhu (CN104834208A) discloses a wearable device as claimed in claim 1, comparative document 1 (CN 104834208A) discloses a smart watch comprising a watch body (corresponding to the body) comprising a control chip 101 (corresponding to the body having a receiving cavity, the body comprising a main board disposed within the receiving cavity); a watchband (equivalent to a strap comprising a strap body), the watchband comprising an identification chip (102), a control chip (101) 
	Liao et al. (WO2018176662) discloses a smart watch 20 comprises a watch main body 300 (corresponding to the main body) and a watchband assembly 400 (corresponding to the strap), and an ear side plane 300A of the watch main body 300 is provided with an extended function interface 310 (corresponding to the main body having a mounting slot), the extended function interface 310 including a plurality of conductive contacts 310a (corresponding to conductive terminals) disposed externally; as can be seen in Fig. 6, there are six conductive contacts 310a (corresponding to at least three conductive terminals being received in the mounting slots at intervals); the conductive contacts 310c are electrically connected to the ZIF connector of the main board of the smart watch 20 (equivalent to electrically connecting the conductive terminals to the main board), the connector assembly 500 includes a connector housing 510, a terminal assembly 520 (corresponding to the strap including a conductive member disposed at a snap end), and an O-ring seal 530, the second end of the connector assembly 500 is connected to the extended function interface 310 
	Dereli (EP3352043) discloses a smartwatch that provides voltages via all of contacts 7a-9b to a watchstrap, preferably constant voltages and the preferably transformed voltages are exchanged via contacts 7a, 7b with first voltage divider circuit 4a and via contacts 8a, 8b with second voltage divider circuit 4b and via contacts 9a, 9b with third voltage divider circuit 4c. The first voltage divider circuit 4a, the second voltage divider circuit 4b, and the third voltage divider circuit 4c correspond to predefined colors respectively, for example, red, green, and blue. The First voltage divider circuit, second voltage divider circuit and third voltage divider circuit are transforming said preferably constant voltage into further analogous respectively voltage values, so as to adjust illumination. See Dereli at paragraphs 46-49 and FIG. 2.
	According to Dereli, all contacts 7a-9b are connected when the smartwatch and the watchstrap are connected, and the illumination of the smartwatch is adjusted by adjusting voltages of voltage divider circuits 4a, 4b, and 4c, which correspond to red, green, and blue.
In contrast, Applicant's claimed invention provides a technique which includes that the conductive component is electrically connected to at least two conductive pins of the at least three conductive pins. In other words, part or all of conductive pins are 
Accordingly, neither Zhu, Liao or Dereli, nor the combination thereof discloses: the conductive component is electrically connected to at least two conductive pins of the at least three conductive pins; and one or more display characteristics of the display interface change according to which conductive pins are electrically connected to the conductive component (as recited in claim 1); and at least two of the first group of pins; at least two of the second group of pins; and one or more display characteristics of the display interface change according to which conductive pins are electrically connected to the first conductive component or the second conductive component when the first locking end or the second locking end is engaged in the mounting slot (as recited in claim 15).
Additionally, the features of the explicitly claimed limitations of claims 1-20 of the currently pending application only make sense when taken into account the claims as a whole, so therefore the limitations as cited/argued are not the exclusive determination of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
10/13/2021